     Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CURTIS HESTER                                     §
                                                  §
      Plaintiff,                                  §
                                                  §
                   v.                             §           CIVIL ACTION NO. _________
                                                  §
HAZA FOODS, LLC                                   §
                                                  §
      Defendant.                                  §           (Jury Trial Demanded)



                          PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, Curtis Hester (“Hester” or “Plaintiff”) complaining of and about

Haza Foods, LLC (“Haza Foods” or “Defendant”), and in support shows as follows:

                                    I.         INTRODUCTION

       1.      This is an action under Title VII of the Civil Rights Act of 1964 for Defendant's

unlawful employment practices on the basis of sex/gender.

                                         II.     PARTIES

       2.      Plaintiff Curtis Hester is a United States Citizens that resides in Texas. Plaintiff at

all relevant times was an employee of Defendant within the meaning of Title VII of the Civil

Rights Act of 1964, as amended.

       3.      Defendant, Haza Foods, LLC is a Texas limited liability company. Haza Foods may

be served through its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620,

Austin, TX 78701.



                                                                                          Page 1 of 11
      Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 2 of 11




                              III.     JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this civil action pursuant to 28

U.S.C. § 1331 as it arises under federal law, specifically Title VII of the Civil Rights Act of 1964,

as amended by the Civil Rights Act of 1991.

        5.      This Court has personal jurisdiction over the Defendant because it is an entity

formed pursuant to Texas law and because it continuously and systemically does business within

the state of Texas. Moreover, Defendant employed Plaintiff within the state of Texas

        6.      The Southern District of Texas is the proper venue for this matter pursuant to 28

U.S.C. § 1391(b)(2) because all or a substantial part of the events or omissions giving rise to this

lawsuit occurred in this district. Venue is also proper in this district because Defendant operated

within this judicial district at all relevant times to the events giving rise to this suit.

                     IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        7.      On July 27, 2016, Plaintiff timely filed a charge of discrimination against

Defendant with the Equal Employment Opportunity Commission (“EEOC”).

        8.      On May 5, 2021, the EEOC issued a Determination Letter concluding that

Defendant unlawfully discriminated against and harassed Plaintiff because of her sex, gender

identity and transgender status and terminated Plaintiff’s employment in retaliation for Plaintiff

engaging in a protected activity.

        9.      On June 2, 2021, the EEOC issued Plaintiff a Notice of Right to Sue. Plaintiff files

this Original Complaint within 90 days of receiving the Right to Sue Notices from the EEOC.

                                            V.       FACTS

        10.     Plaintiff is a transgender woman. Plaintiff’s legal name is Curtis Hester but Plaintiff

goes by Alexis Hester.



                                                                                              Page 2 of 11
      Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 3 of 11




       11.     Plaintiff began working for Defendant as a General Manager (in-training) at its

Baytown Wendy’s store in May 2016. Plaintiff was told that she would eventually be the General

Manager of the 11960/Humble Wendy’s.

       12.     Initially, Plaintiff was provided a female uniform shirt and female name tag with

her name “Alexis” on it.

       13.      After a few weeks, Plaintiff was then transferred to the Wallisville Wendy’s for

additional training.

       14.      The General Manager of the Wallisville store was Josetta Sowell.

       15.     Sowell was not comfortable with Plaintiff’s transgender status.

       16.     Sowell said hateful and disgusting things to Plaintiff regarding her gender and

sexuality.

       17.     In July 2016, Sowell demoted Plaintiff from her management position to Crew

Member.

       18.     Sowell then gave Plaintiff a male uniform shirt, a male tie and a new male name

tag with the name Curtis on it. Sowell told Plaintiff she could no longer wear the female uniform

shirt and name tag.

       19.     Plaintiff told the District Manager Linda Corales about Sowell’s conduct and

complained that she was being discriminated against because of her gender identity.

       20.     Sowell’s conduct toward Plaintiff did not change and she continued to say

inappropriate things to Plaintiff and treat her with contempt and ridicule.

       21.     Plaintiff then called Human Resources and spoke with someone named Steve.

Plaintiff told Steve about the demotion and Sowell’s conduct. Steve said he would handle it.

       22.     Shortly after Plaintiff complained to Human Resources and the District Manager,



                                                                                      Page 3 of 11
      Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 4 of 11




Sowell terminated Plaintiff’s employment. In the termination paperwork, Sowell alleges that she

fired Plaintiff for “no call/no show” but this is demonstrably false based on Plaintiff’s call records.

       23.     Plaintiff filed a Charge of Discrimination against Defendant on July 27, 2016.

       24.     I the months following Defendant’s unlawful termination of Plaintiff, Sowell

continued to harass Plaintiff. Sowell sent Plaintiff the following vulgar and threatening texts

messages:




                                                                                           Page 4 of 11
Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 5 of 11




                                                                Page 5 of 11
Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 6 of 11




                                                                Page 6 of 11
Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 7 of 11




                                                                Page 7 of 11
      Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 8 of 11




                             VI.  CAUSE OF ACTION No. 1:
                     DISCRIMINATION BASED ON SEX UNDER TITLE VII

       25.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       26.     Defendant intentionally engaged in unlawful employment practices involving

Plaintiff because she is transgender and does not conform to sex stereotypes. Plaintiff was

demoted, humiliated, and ultimately terminated because of her sex. Even worse, the harassment

did not stop when Defendant terminated Plaintiff’s employment. Plaintiff’s manager continued to


                                                                                       Page 8 of 11
      Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 9 of 11




send her foul and threatening text messages for over a month after she terminated her for being

transgender.

       27.     Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions and privileges of employment, or limited, segregated, or classified Plaintiff in a

manner that would deprive or tend to deprive her of any employment opportunity or adversely

affect her status because of Plaintiff's sex (female) in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e-2(a).

                                  VII. CAUSE OF ACTION NO. 2:
                                  RETALIATION UNDER TITLE VII

       28.     Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.

       29.     Under 42 U.S.C. §2000e-3(a), it is an unlawful employment practice for an

employer to discriminate or retaliate against an employee because that employee has opposed any

practice, which constitutes discrimination based on sex.

       30.     Defendant retaliated against Plaintiff for her opposition to a discriminatory

practice. Shortly after she complained to the District Manger and Human Resources about the

discrimination she was experiencing, Plaintiff’s manager wrote her up and terminated her

employment.

                 VIII. RESPONDEAT SUPERIOR AND RATIFICATION

       31.     Whenever in this complaint it is alleged that the Defendant did any act or thing, it

is meant that the Defendant's officers, agents, servants, employees or representatives did such act

and/or that at that time such act was done, it was done with the full authorization or ratification of

the Defendant or was done in the normal and routine course and scope of employment of

Defendant's officers, agents, servants, employees, or representatives.


                                                                                           Page 9 of 11
     Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 10 of 11




                                          IX.       DAMAGES

       32.       Plaintiff seeks monetary relief between $200,000 and $1,000,000.00.

       33.       As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

sustained injuries and damages, which include, but are not limited to severe emotional distress,

mental anguish, humiliation and embarrassment in the past and which, in reasonable probability,

will be suffered in the future; past and future lost wages and benefits; loss of employment capacity;

past and future medical bills, and such other damages as will be more fully shown at trial and for

which Plaintiff specifically sues herein.

       34.       Plaintiff would further show that the acts of Defendant complained of herein were

committed with malice or reckless indifference to the protected rights of Plaintiff. In order to

punish Defendant for engaging in unlawful business practices and to deter such actions and/or

omissions in the future, Plaintiff also seeks recovery from Defendant for exemplary damages.

                             X.      ATTORNEY’S FEE AND COSTS

       35.       Plaintiff is entitled to an award of attorney’s fees and costs under Title VII, 42

U.S.C. §2000e-5(k).

                                       XI.      JURY DEMAND

       36.       Plaintiff requests a trial by jury on all issues that can be tried to a jury.

                                             XII.   PRAYER

       WHEREFORE, premises considered, Plaintiff prays that the Defendant be cited to appear

and answer herein, and that upon a final trial, judgment be entered for the Plaintiff against

Defendant for:

        a.       actual and consequential damages, including, but not limited to back pay (wages
                 and benefits) and medical bills in the past and future;

       b.        compensatory damages, including, but not limited to severe emotional distress,


                                                                                                 Page 10 of 11
Case 4:21-cv-02790 Document 1 Filed on 08/25/21 in TXSD Page 11 of 11




       mental anguish, humiliation and embarrassment in the past and which in
       reasonable probability will be suffered in the future;

 c.    Punitive damages in an amount above the minimum jurisdictional limit of the !
       Court;

 d.    Reasonable attorney's fees, with conditional awards in the event of appeal;

 e.    Pre-judgment interest at the highest rate permitted by law;

 f.    Post-judgment interest from the judgment until paid at the highest rate permitted
       by law;

 g.    Costs of court and expert witness fees incurred by Plaintiff in the preparation and !
       prosecution of this action; and

 h.    Such other and further relief, at law or in equity, to which Plaintiffs may be
       entitled, whether by this Complaint or by any amendment hereto.


                                      Respectfully submitted,

                                      By: /s/Sara Richey
                                           Sara Richey
                                           Attorney-in-Charge
                                           Federal Bar No: 1147425
                                           Texas Bar No.: 24068763
                                           11777 Katy Freeway, Suite 335
                                           Houston, TX 77079
                                           Tel. (713) 636-9931
                                           sara@thericheylawfirm.com

                                           ATTORNEY FOR PLAINTFF




                                                                                Page 11 of 11
